Citation Nr: 1532940	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement was filed following a November 22, 2010 decision which denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The appellant alleges that he served as a recognized guerilla at times between April 1942 and October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund was denied on November 22, 2010.

2.  The appellant did not file a notice of disagreement to the decision prior to October 24, 2013.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement to any decision denying entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 501(a), 7105 (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Appeal 

The Board has considered whether the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014), is applicable to this claim.  The VCAA defines VA's duty to notify claimants about the information and evidence necessary to substantiate a claim and the duty to assist claimants.  The VCAA does not affect matters when the issue is limited to statutory interpretation, as is the case here.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Indeed, even if the Board had jurisdiction to address the merits of the claim for benefits under the Filipino Veterans Equity Compensation Fund the rule announced in Dela Cruz would govern.  Hence, the Board finds no prejudice toward the appellant in adjudicating this claim. 

The threshold question is whether the appellant filed a timely notice of disagreement following a November 22, 2010 decision, which denied entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  If the appellant did not file a timely notice of disagreement, then his appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

VA imposes duties on a claimant seeking benefits.  If the claimant disagrees or is dissatisfied with a determination by the agency of original jurisdiction, the claimant has a duty to express disagreement with a decision of the VA by filing a notice of disagreement and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2014).  As to the first step of initiating appellate review, the claimant is to submit a notice of disagreement within one year from the date that the agency mails notice of the determination to the claimant.  See 38 C.F.R. § 20.302(a).  After VA's preparation and mailing of the statement of the case, the claimant then has the burden to submit a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

The law provides: 

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section. 

Except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination... 

The claimant will be afforded a period of sixty days from the date of the statement of the case is mailed to file the formal appeal. ... The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals . 

38 U.S.C.A. § 7105. 

As to the appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, the RO issued a decision on November 22, 2010, denying entitlement to the benefit sought.  The appellant, however, did not submit a notice of disagreement until October 24, 2013. 

On February 26, 2014, the RO advised the appellant that his notice of disagreement was not timely, and a statement of the case addressing the issue whether the appellant had a timely appeal was issued in July 2014. 

The Board has carefully reviewed the evidence of record and agrees with the RO that the appellant's October 2013 submission was not a timely notice of disagreement to the November 2010 decision which denied the benefit sought.  The reasons follow. 

The RO informed the appellant in November 2010 that in order to appeal, he needed to submit a notice of disagreement within one year of the date of that decision.  He did not reply until October 24, 2013, long after the expiration of the one year period following the November 2010 decision.  As such, the notice of disagreement was not a timely notice of disagreement as to the claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 7105. 

The appellant argues that he suffers from  ill health and that he relied on a neighbor to assist him.  There is no argument that the appellant was mentally incompetent at any time.  The appellant's argument is an equitable one, and represents a request for equitable relief based on individual circumstances.  The authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary.  The Board has no authority under the law to grant equitable relief.  McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In the absence of a timely-filed notice of disagreement, the petition for appellate review as to the claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is dismissed in accordance with 38 U.S.C.A. § 7108.  The November 2010 decision is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993). 


ORDER

A notice of disagreement was not timely filed following the November 2010 decision, which denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


